DETAILED ACTION
1.	This communication is in response to the Examiner’s Amendments confirmed on 5/10/2022. Claims 1, 4-13, 16-17 are pending and have been examined. Claims 2-3, 14-15 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Examiner’s Amendments
3.	Authorization for this Examiner’s Amendment was confirmed by Andrew Harry on 5/10/2022. This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended) A method comprising:
determining, by circuitry of an electronic device, an envelope of an audio file based on a double-windowing analysis of the audio file, wherein 
the double-windowing analysis comprises windowing, by the circuitry, the audio file to obtain a sequence of windows containing audio, and windowing, by the circuitry, each window of the sequence of windows to obtain, for each window, a respective sequence of sub-windows, and
determining the envelope from the sequence of windows comprises discarding sub-windows whose loudness is below a threshold and evaluating the loudness of each window over the remaining audio.

2-3. (Canceled)

4. (Currently Amended) The method of claim 1 [[2]], wherein 
determining the envelope from the sequence of windows comprises determining, for each window, a weighted mean of loudness of the sub-windows in each window, where coefficients are loudness values of the sub-windows. 

5. (Currently Amended) The method of claim 1, further comprising: 
determining a loudness curve from the audio file.

6. (Original) The method of claim 1, wherein 
the method is applied in an envelope evaluation framework.

7. (Original) The method of claim 1, wherein 
the method is applied in an envelope follower framework.

8. (Original) The method of claim 1, wherein 
the method is applied in an automatic audio mixing framework.

9. (Currently Amended) The method of claim 1, further comprising: 
determining anchor times for each window, and determine an output envelope as a sequence of loudness values set at respective anchor times.

10. (Previously Presented) The method of claim 9, in which an anchor time is evaluated as mean position of sub-windows. 

11. (Previously Presented) The method of claim 9, in which an anchor time is evaluated as a weighted mean position of sub-windows, with the weights being the loudness of the sub-windows, expressed on a linear scale.

12. (Currently Amended) An electronic device comprising: 
circuitry configured to determine an envelope of an audio file based on a double-windowing analysis of the audio file, wherein 
the double-windowing analysis comprises windowing the audio file to obtain a sequence of windows containing audio, and windowing each window of the sequence of windows to obtain, for each window, a respective sequence of sub-windows, and
determining the envelope from the sequence of windows comprises discarding sub-windows whose loudness is below a threshold and evaluating the loudness of each window over the remaining audio.

13. (Currently Amended) A non-transitory computer-readable medium including a computer program comprising instructions, which when executed on a processor cause the processor to: 
determine an envelope of an audio file based on a double-windowing analysis of the audio file, wherein 
the double-windowing analysis comprises windowing the audio file to obtain a sequence of windows containing audio, and windowing each window of the sequence of windows to obtain, for each window, a respective sequence of sub-windows, and
determining the envelope from the sequence of windows comprises discarding sub-windows whose loudness is below a threshold and evaluating the loudness of each window over the remaining audio.

14-15. (Canceled)

16. (Currently Amended) The electronic device of claim 12 [[14]], wherein 
determining the envelope from the sequence of windows comprises determining, for each window, a weighted mean of loudness of the sub-windows in each window, where coefficients are loudness values of the sub-windows.

17. (Previously Presented) The electronic device of claim 12, wherein 
the circuitry is configured to determine a loudness curve from the audio file. 
Reasons for Allowance
4.	Claims 1, 4-13, 16-17 are allowable. The following is the examiner’s statement of reason for allowance:  
The closest prior art of record cited are: Gao (US 9672835B2; Title: Method and apparatus for classifying audio signals into fast signals and slow signals), Vos, et al. (US 8452606B2; Title: Speech encoding using multiple bit rates) and Stauder, et al. (EP 1465192A1; Title: Method for detection of acoustic events in audio signals).
None of the references either alone or in combination thereof teaches the specific combination of limitations stated in the amended independent claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		5/10/2022
Primary Examiner, Art Unit 2659